Case 1:17-cv-22643-MGC Document 167 Entered on FLSD Docket 02/26/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 17-22643 COOKE/GOODMAN

                                                      )
   FEDERAL ELECTION COMMISSION,                       )
                                                      )
                    Plaintiff,                        )
                                                      )
                    v.                                )
                                                      )
   DAVID RIVERA,                                      )            NOTICE OF FILING
                                                      )
                    Defendant.                        )
                                                      )

                      FEDERAL ELECTION COMMISSION’S NOTICE OF FILING

            Pursuant to the Order Granting Plaintiff Federal Election Commission’s Motion for

   Summary Judgment (ECF No. 163), the Federal Election Commission (“FEC”) submits the

   attached “proposed order setting forth the civil penalty and permanent injunction to be entered

   against Rivera.” (Id. at 39.) The attached order requires Rivera to pay “a civil penalty against

   Rivera in the amount of $456,000” as provided in this Court’s Order. (Id. at 38.) 1

                                                          Respectfully submitted,

       Lisa J. Stevenson (Special Bar No. A5502354)       /s/ Greg J. Mueller
       Acting General Counsel                             Greg J. Mueller (Special Bar No. A5502376)
       lstevenson@fec.gov                                 gmueller@fec.gov
                                                          Attorney
       Kevin Deeley (Special Bar No. A5502355)
       Associate General Counsel                          Shaina Ward (Special Bar No. A5502563)
       kdeeley@fec.gov                                    sward@fec.gov
                                                          Attorney



   1
           The FEC notes that it erred in seeking “a civil penalty of 700% of the $75,927.31 in
   contributions he made, a rounded amount of $456,000.” FEC’s Mem. in Support of its Mot. for
   Summ. J. at 1-2 (ECF No. 142); id. at 17, 20. A rounded sum of 700% of that amount in
   violation would be $531,000, while $456,000 represents a 600% rounded sum. We regret the
   error. To ensure that there is no prejudice to defendant as a result, the attached proposed order
   requires a payment consistent with the requested $456,000 amount (i.e., 600%, not 700%).
Case 1:17-cv-22643-MGC Document 167 Entered on FLSD Docket 02/26/2021 Page 2 of 3




   February 26, 2021                        FOR THE PLAINTIFF
                                            FEDERAL ELECTION COMMISSION
                                            1050 First Street, NE
                                            Washington, D.C. 20463
                                            (202) 694-1650




                                        2
Case 1:17-cv-22643-MGC Document 167 Entered on FLSD Docket 02/26/2021 Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I, Greg J. Mueller, certify that on February 26, 2021, I electronically filed the foregoing
   Notice of Filing with the Clerk of the United States District Court for the Southern District of
   Florida by using the Court’s CM/ECF system, which sent notification of such filing to the
   following:

   Roy J. Kahn, Esq.
   rjk@roykahnlaw.com
   Counsel for Defendant David Rivera


                          /s/ Greg J. Mueller
                          Greg J. Mueller (Special Bar No. A5502376)
                          gmueller@fec.gov
                          Attorney




                                                    3
